DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 26 April 2022 have been entered and overcome the claim rejection cited in the previous office action.
Allowable Subject Matter
Claims 1-9, 11-12, 18-21, and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has canceled rejected claim 22.  Claims 1-9, 11-12, 18-21, and 23-24 were allowed in the previous office action.  The reasons are repeated in this office action.
Regarding independent claims 1 and 18, the closest prior art of record Gallo (US 10,000,901) neither shows or suggests a handheld implement comprising, in addition to other limitations of the claim, a light source mechanically coupled to, via an attachment mechanism, an external portion of an elongated handle, wherein the attachment mechanism receives and holds the light source utilizing contoured arms, wherein a first of the contoured arms is positioned on one side of the light source when the light source is located within the attachment mechanism and wherein a second of the contoured arms is positioned on another side of the light source substantially opposite the first contoured arm.
Due to their respective dependencies upon independent claims 1 and 18, claims 2-9, 11-12, 19-21, and 23-24 are also allowable.
The subject attachment mechanism structure described earlier is provided for allowing a sturdier connection of the light source to the handle.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        5 May 2022